Case 3:19-cv-21248-BRM-LHG Document17 Filed 02/14/20 Page 1 of 6 PagelD: 283

THOMPSON BECKER, L.L.C.

By: John M. Becker, Esquire - I.D. #8515
Ten Melrose Avenue

Woodcrest Pavilion, Suite 400

Cherry Hill, New Jersey 08003

Phone: (856) 616-8886

Our File No. 7500-091

Attorneys for Defendant,

Tod Williams Billie Tsien Architects, LLP

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

“=
‘

THE TRUSTEES OF PRINCETON
UNIVERSITY,

Plaintiff, } Civil Action No.
3:19-cv-21248-BRM-LHG
Vv.
THIRD-PARTY COMPLAINT
TOD WILLIAMS BILLIE TSIEN
ARCHITECTS, LLP; JACOBS
ARCHITECTS/ENGINEERS, INC.; }
and JACOBS CONSULTANCY INC.,

Defendants. }

 

Defendant/third-party plaintiff, Tod Williams Billie Tsien
Architects, LLP (“TWBTA”), by way of third-party complaint
against the third-party defendants, Arup, USA, Inc.; and F.J.
Sciame Construction Company, Inc.; Joe Does 1-10; and ABC
Corporations 1-10, says as follows:

1. Plaintiff, The Trustees of Princeton University, has
brought a complaint against TWBTA seeking damages resulting from
alleged design and construction deficiencies related to the

Andlinger Center for Energy & the Environment project.
Case 3:19-cv-21248-BRM-LHG Document 17 Filed 02/14/20 Page 2 of 6 PagelD: 284

2. Arup USA, Inc. (“Arup”), doing business at 77 Water
Street, New York, New York 10005, entered into a contract with
TWBTA or otherwise agreed with TWBTA to perform as the
mechanical, electrical, and plumbing engineering consultant on
the project.

3. Arup’s scope of services included, but was not limited
to, providing designs that TWBTA incorporated into the plans and
specifications, and answering requests for information,
reviewing shop drawings/submittals, and reviewing change order
requests related to its scope of services on the project.

4. F.J. Sciame Construction Company, Inc. (“Sciame”),
doing business at 14 Wall Street, 2nd Floor, New York, New York
10005, entered into a Guaranteed Maximum Price (GMP)
Construction Services Contract with plaintiff to provide
construction services on the project in accordance with the
contract documents that included the TWBTA plans and
specifications.

5. Sciame, alone or in concert with its subcontractors
and/or plaintiff, deviated from the requirements of the contract
documents, which included the TWBTA plans and specifications,
and the deviations were not coordinated with TWBTA and/or its
consultants in advance of the deviations.

6. Sciame, alone or in concert with subcontractors and/or

plaintiff, made decisions and substitutions altering the
Case 3:19-cv-21248-BRM-LHG Document17 Filed 02/14/20 Page 3 of 6 PagelD: 285

contract documents, which included the TWBTA plans and
specifications, and the decisions and substitutions were not
coordinated with TWBTA and/or its consultants in advance of the a
decisions or substitution.

7. Sciame, alone or in concert with subcontractors and/or
plaintiff, made incorporated changes in the project that were
not in conformance with the contract documents, which included
the TWBTA plans and specifications, and the changes were not
coordinated with TWBTA and/or its consultants in advance of the
changes.

8. Sciame, alone or in concert with subcontractors and/or
plaintiff, submitted numerous necessary change orders and
requests for information.

9. Plaintiff approved the uncoordinated deviations,
substitutions, decisions, changes, and unnecessary change orders
without the of coordination and/or approval of TWBTA and/or its
consultants.

10. Plaintiff and Sciame breached their respective
contracts by failing to follow the contract documents, which
included the TWBTA plans and specifications, thereby causing the
damages complained of by the plaintiff in its complaint.

11. Third-party defendants Joe Does 1-10 are individuals
who contracted with plaintiff, Sciame Construction, LLC, TWBTA

or some other project participant to provide design,
Case 3:19-cv-21248-BRM-LHG Document17 Filed 02/14/20 Page 4 of 6 PagelD: 286

construction, professional, consulting or management services on
the subject project.

12. Third-party defendants ABC Corporations 1-10 are
corporations, partnerships, or other business entities that
contracted with plaintiff, Sciame Construction, LLC, TWBTA or
some other project participant to provide design, construction,
professional, consulting or management services on the subject
project.

JURISDICTION AND VENUE

13. This Court has subject matter jurisdiction pursuant to
28 U.S.C. §1332(a) (1). The amount in controversy exceeds the sum
or value of $75,000.00, exclusive of interests and costs, and

plaintiff’s complaint is between citizens of different states.

14. The claims in this third-party complaint are
substantially related to the claims at issue in the complaint
and this Court has supplemental jurisdiction over same.

15. Pursuant to 28 U.S.C. § 1391, the District of New
Jersey is appropriate since the issues of this litigation relate

to a construction project in Princeton, New Jersey.

FIRST COUNT - INDEMNIFICATION

16. Defendant/third-party plaintiff TWBTA repeats the
allegations of the prior paragraphs of this third-party

complaint as if set forth at length herein.
Case 3:19-cv-21248-BRM-LHG Document17 Filed 02/14/20 Page 5 of 6 PagelD: 287

17. TWBTA denies all legal liability and responsibility
for the acts alleged in plaintiff's complaint.

18. If TWBTA should be found liable to plaintiff herein,
which liability is denied, said liability is secondary,
vicarious, passive, technical or imputed and the liability of
the third-party defendants, including Arup, Sciame, Joe Does 1-
10, and ABC Corporations 1-10, is primary, active and direct,
and the third-party defendants are obligated by operation of
law, contract and otherwise to indemnify and defend and hold
harmless TWBTA from any and all claims which are the subject of
plaintiff’s complaint in this third-party complaint.

WHEREFORE, Defendant/third-party plaintiff TWBTA herein
demands judgment for common law and contractual indemnification
from third-party defendants, Arup, USA, Inc., F.J. Sciame
Construction Company, Inc., Joe Does 1-10, and ABC Corporations
1-10.

SECOND COUNT - CONTRIBUTION

22. Defendant/third-party plaintiff TWBTA repeats the
allegations of the prior paragraphs of this third-party
complaint as if set forth at length herein.

23. If TWBTA should be found liable to plaintiff, which
liability is denied, defendant/third-party plaintiff TWBTA
asserts that third-party defendants, including Arup, Sciame, Joe

Does 1-10, and ABC Corporations 1-10, are joint tortfeasors with
Case 3:19-cv-21248-BRM-LHG Document17 Filed 02/14/20 Page 6 of 6 PagelID: 288

respect to any loss, liability or expense on account of
defendant/third-party plaintiff’s demand for judgment.
WHEREFORE, Defendant/third-party plaintiff TWBTA herein
demands judgment for contribution against third-party
defendants, Arup, USA, Inc., F.J. Sciame Construction Company,
Inc., Joe Does 1-10, and ABC Corporations 1-10, in accordance
with the provisions of the New Jersey Tortfeasors Contribution
Law, N.J.S.A. 2A:53A-1, et. seg., and the Comparative Negligence
Act, N.J.S.A. 2A:15-5.1, et. seq.
DEMAND FOR TRIAL BY JURY
PLEASE TAKE NOTICE that answering third-party defendant
hereby demands a trial by jury on all issues.
DESIGNATION OF TRIAL COUNSEL
PLEASE TAKE NOTICE that John M. Becker, Esquire is
designated as trial counsel.
THOMPSON BECKER, L.L.C.
Attorneys for Defendant/

Third-party Plaintiff, Tod Williams
Billie Tsien Architects, LLP

ny: “nu llgef

Dated: February 14, 2020 (phn M. Becker, Esquire
